DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, formulated around Applicant’s persuasive arguments filed 2/9/2021 (Pages 9-12), contrasted with the Office’s interpretation of related limitations, as discussed in the previous Office Action (see exerts copied below, for illustration and contrast).

    PNG
    media_image1.png
    513
    568
    media_image1.png
    Greyscale

Excerpt from Applicant's Response filed 2/9/21 (Page 9) 


    PNG
    media_image2.png
    538
    1116
    media_image2.png
    Greyscale

Excerpt from the Office Action mailed 10/09/2020 (Page 6) 

The prior art of record fails to teach a hydraulic hammer as claimed in independent Claims 1, 9, and 15, particularly comprising:
Claim 1, 9, and 15: two wear plates located around a valve of a power cell, each wear plate having an elongate section parallel to a longitudinal axis and a pair of lateral sections connected to two opposite ends of the elongate section, each lateral section being perpendicular to the elongate section, each wear plates connected to the power cell or to a housing defining the longitudinal axis.
With reference to the examiner-annotated Figs 6/8 of Pillers, prior art wear plates lack the geometric and structural limitations newly recited, in contrast with the examined claims which are directed to a hydraulic hammer possessing the features in question (e.g. see “elongate section 902 and a pair of lateral sections 904”, Para 0051 of the published version and Fig. 13 of the examined specification,
Since the prior art (e.g. Pillers) teaches hydraulic hammers lacking said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-8, 10-14, and 16-20 are allowable as depending from independent Claims 1, 9, and 15, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731